                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    ED CV 19-211-DMG (SPx)                                   Date     March 25, 2019

Title Megan Watson v. Walmart, Inc., et al.                                         Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
          NONE PRESENT                                              NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
             PARTIES

       On February 7, 2019, the Court set a Scheduling Conference. [Doc. # 9.] As required by
the Court's February 7, 2019 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are
required to file a Joint Rule 26(f) Report. To date, a Joint Rule 26(f) Report has not been filed.

        IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than April 1,
2019, why sanctions should not be imposed for their failure to cooperate and participate with
opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.

       The scheduling conference on March 29, 2019 is hereby VACATED and will be
rescheduled if necessary.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
